 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDWagoner Water Heater Co., Inc.and District LodgeNo. 155 of the International Association of Machin-ists and Aerospace Workers,AFL-CIO. Case 26-CA-4334May 9, 1973an overstocked condition of Respondent's warehouses anda lack of orders for shipments of its products.... "Evidence was taken on the controverted issues in Nash-ville,Tennessee, on October 3, 4, and 26, 1972. Briefs werethereafter filed by General Counsel and by Respondent.Upon the entire record including voluminous exhibits,upon my observation of the witnesses, and upon consider-ation of the briefs, I make the following:DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn January23, 1973,Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding.Thereafter,the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: Pursuant toan unfair labor practice charge filed on May1,1972, acomplaint issued on June 14,1972, alleging that Respon-dent(1) violated Section 8(a)(1) of the National Labor Rela-tionsAct, as amended, in that its supervisor and agent,Estelle Williams,on or about April 20,1972, interrogated anemployee concerning his union membership,activities, anddesires and solicited and threatened an employee for thepurpose of discouraging membership in, and support for,the Union;and (2)violated Section 8(aX3) and(1) of thatAct by amasslayoff on April 24, 1972, of 98 employeesbecausetheyengaged in union or concerted activities. Re-spondent in its answer to the complaint,dated June 23,1972, denied that it had engaged in the alleged unfair laborpractices and, in addition: pleaded affirmatively that themass layoff"was motivated by economic conditions due tothe office of assistant treasurer and is an agent of RespondentFINDINGS AND CONCLUSIONSIJURISDICTIONRespondent is a corporation with its office and place ofbusiness located in Nashville, Tennessee, where it is en-gaged in the manufacture of water heaters. Its interstatepurchases and sales during the year preceding issuance ofthe complaint exceeded in each instance $50,000 in value.Respondent is admittedly an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.I so find. It is further admitted, and I find, that the Union,the charging party herein, is a labor organization within themeaning of Section2(5) of the Act.Jurisdiction is properly asserted in this proceeding.IITHE ALLEGED UNFAIR LABOR PRACTICEA. Chronology of EventsPursuant to a petition for certification filed with theBoard on February 18, 1972, and election was held amongRespondent's employees on April 21, 1972. The Union, thecharging party herein, prevailed in the election and on May1, 1972, the Union was certified as the exclusive bargainingrepresentative of Respondent's production and mainte-nance employees with certain inclusions of no particularrelevance here.As already noted, the alleged interrogation, solicitation,and threatby Estelle Williams occurred on April 20, the daybefore the election. The mass layoff of the 98 employeesoccurred on April 24, 3 days after the election.The evidence relating to the Estelle Williams incident onApril 20 derives solely from the testimony of employee Clar-ene Hight. Hight testified that Estelle Williams, whom heidentified as secretary and treasurer for Respondent,' ap-proached him on April 20 on one of her infrequent visits tothe plant floor and asked him whether he thought all em-ployees of Respondent wanted the Union. Hight said hethought the majority did and Estelle Williams responded,"Well, you are a good talker; if I were you I would goaround and talk to the other employees and try to talk themout of joining the Union." Estelle Williams added the com-ment, according to Hight, that if the Union did come in, theemployees might lose some work or the plant might even beclosed. No one other than Hight or Williams was present atthis conversation. Hight testified that he had known EstelleWilliams for about 17 or 18 years but only in a work rela-tionship, not on social basis. Hight further testified that1The complaint alleges, and the answer admits, that Estelle Williams holds203 NLRB No. 84 WAGONER WATER HEATERCO., INC.other than this conversation with Williams he had had noconversations with any management representative con-cerning the Union during the entire period relevant to thisproceeding. So far as appears in this record, Estelle Wil-liams was involved in no other way in any of the events hereunder consideration.EstelleWilliams did not testify and Hight's testimony asto his conversation with her on April 20 stands undisputedand unchallenged. I credit that testimony.Many of the essential facts relating to the mass layoff ofApril 24 are also undisputed. The complaint alleges and theanswer admits that Respondent laid off 98 employees onthat day. Shortly before quitting time, each of the 98 em-ployees were given a layoff slip stating that the reason forthe layoff was lack of work. Respondent's employee com-plement at the time numbered about 120 employees. All 98employees who were laid off on April 24 were recalled oroffered reinstatement between May 8 and May 15, 1972.2B. Analysis and ConclusionsThe principal matter in controversy in the instant caseis the motivation for the mass layoff of April 24, 1972.General Counsel contends that the layoff was a reprisal byRespondent against the employees because of their supportof the Union in the organizational campaign and in theelection of April 21, 1972. Respondent, on the other hand,contends that the reason for the layoff was solely economicand resulted from the fact that its warehouses were over-stocked, that there was a lack of orders for shipments of itsproducts, and that production had to be curtailed for asufficient period of time to enable its inventory to be re-duced.According to Respondent's witnesses, whose oral testi-mony in this regard was consistent and substantially un-shaken,Walter Vallett, Jr., chairman of the board forRespondent and the top official in charge of and responsi-ble for Respondent's operations, made the decision to effecta layoff. That decision was prompted, according to Vallett,by the fact that Respondent's warehouses were full; thatRespondent's principal customer, Lochinvar Water HeaterCorporation, to whom Respondent had for some time beenshipping heaters in advance of Lochinvar's scheduled deliv-erydates,had notified Respondent that because ofLochinvar's own overstocked condition, it could no longertake or pay for any more heaters from Respondent; and thata lack of releases, i.e., shipping dates, for other customersof Respondent precluded continued full operation for itsplant because its warehouses were already full.Vallett,whose testimony in material respects was con-firmed by Robert M. Dunn, vice president of Lochinvar,and by Kelly Davis, vice president of Respondent, advisedKelly Davis of his decision to effect a layoff and the reasonstherefor, and instructed Davis to carry out the decision.Vallett did not tell Davis how many people to lay off orwhat criteria to apply in that regard. No fixed date was setfor recalling the laid off employees although it was con-2General Counsel,in itsbrief filed following the hearing, makes no requestfor an orderof reinstatementbut asks that the employees be reimbursed forlost wages.519templated that production would resume when Lochinvarcould again accept the shipments of heaters.Davis passed on Vallett's instructions for a layoff toGeorge Fehrman, Respondent's director of manufacturing.Vallett and Fehrman discussed guidelines. According toDavis, the guidelines to be applied were that Respondentwould retain a maintenance crew, would keep the people inthe shipping and receiving department necessary to enablethat department to function, and, as to the production per-sonnel, would keep a limited number of people who couldperform more than one function so that emergency orderscould be filled or orders completed so as to make up trailerloads of heaters for shipment. As noted, 98 of the approxi-mately 120 employees on Respondent's payroll at this timewere laid off. The employees retained were selected on thebasis of their seniority in the particular job classificationthey held.3General Counsel contends that the asserted economicjustification for the layoff of April 24 is sheer pretext, ad-vanced to conceal the true reason for the layoff, and that therealmotivation for the layoff was retaliation against theemployees because of the union victory in the Board elec-tion held 3 days earlier. In support of this contention Gener-alCounsel introduced into evidence a mass of businessrecords of Respondent and also of Lochinvar Water HeaterCorporation and, based thereon, makes careful and detailedanalyses designed to establish that there was no economicjustification for the mass layoff. Respondent, for its part,also introduced voluminous business records to establishthe contrary and to corroborate the oral testimony of itswitnesses, and likewise advances careful and detailed ana-lyses in support of its position.The burden of proof in this regard rests, of course, uponGeneral Counsel and the burden in the context of the pre-sent case is considerable. What is at issue here is not wheth-er the business considerations which Respondent advancesto support its position were or were not adequate to justifythe mass layoff. The Act imposes no requirement that anemployer exercise good business judgment and exacts nopenalty because he exercises bad business judgment. WhatGeneral Counsel must establish here is that Respondent'sdecision to effect the layoff was not motivated by businessconsiderations, but rather by its determination to visit repri-sals upon its employees because of their union activities andsympathies.Moreover, lack of business justification, even if estab-lished, does not carry the day for General Counsel. Vindica-tion of its complaint must be based on affirmative evidencethat the motivating reason for the layoff was one proscribedby the Act-in the instant case, retaliation against the em-ployees for engaging in protected union or concerted activi-ties.Given such evidence, lack of business justification forthe layoff would strongly undergird a finding of unfair laborpractice. Absent such evidence, lack of business justifica-tion would not in and of itself justify a finding of motivationproscribed by the Act.General Counsel in its brief (p. 10) recognizes its burdenin this regard. In support of its contention that "the union3Apart from the contention that the April 24 mass layoff wasitself discri-minatorily motivated,General Counsel does not argue thatthe selection ofindividuals for layoff or the criteria applied was otherwise discriminatory. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDvictory of April 21, 1972, motivated Respondent to instituteits retaliatorymeasures against its employees," GeneralCounsel makes reference to three items of evidence: (1)Respondent'spreelection letter to its employees datedMarch 23, 1972, urging its employees to vote against unionrepresentation in theApril 21election; (2) Estelle Williams'conversation with employee Clarence Hight on April 20,already detailed; and (3) the mass layoff of April 24, 1972,3 days after the election.Item 3 in this list is a bootstrap argument and also aninstance of circular reasoning.Certainly,it is fallacious toargue that the mass layoff supports a finding of union ani-mus and then to argue that the animus thus establishedwarrants a finding that the layoff was discriminatorily moti-vated. Similarly, General Counsel can derive little comfortfrom item 1, Respondent's preelection letter ofMarch 23,addressed to all its employees. The letter contrasts vigor-ously, but noncoercively, the economic benefits actuallyconferred by Respondentas againstthe promises made bythe Union.General Counsel stresses the penultimate para-graph of the letter which reads in relevant part:Which would you rather have?Provenperformancewith good wages and benefits and real job securitythrough steady employment? Or a lot of promises anda guaranty only oflostworkandlostwagesthroughstrikes?Think about it!In the context of the entire letter, General Counsel appar-ently did not consider that the boundaries of lawful expres-sion of opinion were breached. Indeed, General Counselexplicitly disavowed at the heanng that the letter containeda threat or that it constituted an independent violation ofthe Act. The argument, rather, is that the letter, particularlythe quoted portion. "illuminates [an] intent" which demon-stratesthe illicit motivation for the layoff which occurred amonth later after the unionvictory inthe election.While notwholly without significance, I find the inference which Gen-eral Counsel here seeks to draw somewhat tenuous.Remaining,however, is the fact,heretofore found thatEstelleWilliams did on April 20 question employee Clar-ence Hight concerning the union sympathies of the employ-ees,did urge him to discourage their adherence to theUnion, and did comment that if the Union came in theemployees might lose some work and the plant might close.Granted that this was an isolated conversation and that itdid not thwart a union victory in the election, granted alsothat there is no showing that Estelle Williams participatedin any wayin the decisionof layoff, the significance of herremarks as a member of Respondent's official hierarchycannot be wholly discounted. On the other hand, standingalone or even together with what slight support might denvefrom the preelection letter of March 23, I find Williams'comments wholly inadequate to establish the premise thatthe layoff of April 24 was discriminatorilymotivated.Quite naturally, therefore, the gravamen of GeneralCounsel's case rests upon its assertion that the asserted eco-nomic basisfor the layoff was a fabrication and both theevidence it presented and its arguments based thereon re-flect that position. Thus, General Counsel points to theundisputed fact that Respondent is a wholly owned subsid-iary of Lochinvar, Respondent's principal customer, andthat both enterprises had interlocking officers and directors.On the basis of business records introduced into evidence,General Counsel argues thatLochinvar,whose only busi-ness was selling heaters,was an even larger customer ofRespondent than the latter's witnesses had testified and thatby comparison with other periods,Lochinvar's claim that itswarehouses were overstocked and that it could not acceptany more shipments was exaggerated.In addition,GeneralCounsel sought to expose Respondent's claim of a scarcityof release orders for shipment by establishing that someproduction did continue and that substantial shipmentswere made from Respondent's plant during the layoff peri-od both toLochinvarand to other customers,althoughadmittedly at a lower level than during the prelayoff peri-od.' In addition,General Counsel points to Vallett's admis-sion that business was good and sales were good during theperiod from January toJune 1972 butmakes light ofVallett's further testimony that because of scheduled deliv-ery dates,a normal pattern inthe industry,Respondent wasunable dunngthe periodcritical here to make substantialshipments.Finally,General Counsel points to the admittedfact that Respondent had never had a general layoff before(Respondent began its operations in August of 1970) eventhoughon several occasionsduringthatperiodRespondent's inventorywas even higher than it was at thetime of theApril 24 layoff,and that before the layoff em-ployees of Respondenthad put inovertime hours.5On the basis of the foregoing showing and a number ofancillary arguments not here enumerated,General Counselargues that the proffered economic justification for theApril 24layoff was sheer pretext.Respondent,for its part, relies upon both the businessrecords introducedby GeneralCounsel and business re-cords Respondent itself introduced to buttress its positionof economic motivationfor the layoff.Some of the exhibitsintroduced by Respondent were vulnerablein that theyshowed inventory on the basis of dollar value,rather thanby number of units,i.e.,number of water heaters,tanks, orparts. Inasmuch as dollar values do not reflect necessarilythe number of units which varied substantially in value andsize,and inasmuch as dollar values of inventory admittedlyincluded to a substantial degree such items as overhead,labor costs,and sundryitems, they are not truly indicativeof the true quantityof physical inventory.On the other4Respondent's businessrecords alsoestablish that Respondent shippedmore heaters in theprelayoff period in 1972than it had shipped in a compa-rable period in 19715GeneralCounselalso establishesfrom Respondent'sbusiness recordsthat one employee, Edward T Hulme,was hired in the shipping departmenton the dayof thelayoff and workedthroughoutthe layoff penodeven thoughemployees with seniorityin thatdepartment were laidoff. The record castsno light on this apparentdeparture from the criterionof seniority as aguideline tolayoffs. On the other hand, in view of thefact that 98 employeeswere laid off, that theguidelineof senioritydoes not appear to have beenviolated otherwise, that all 98 employeeswere thereafter recalled or offeredreinstatement, and thatHulme himself was dischargedshortlythereafter, itisquestionable that significance can be attached to this single deviation inthe case ofHulme. General Counsel also points to the factthat Respondentwas running advertisementsfor general help during the layoff period.Again,the significance of thisevidentiaryitem is questionable inasmuch as therecord shows that Respondent's business and its employee complement hadbeen growing since its inceptionin August 1970, thatall 98 laid-off employ-ees were recalled or offered reinstatement,and that,except forHulme, nonew employees appear to have been hired duringthe layoff period. WAGONER WATER HEATER CO., INC.521hand, reference to these exhibits coupled with the exhibitsintroduced by General Counsel which do not suffer fromthis frailty do establish, as contended by Respondent, thatits inventory was high 6 and that there was a falling off oforders which called for immediate delivery. A limitedamount of work and shipments continued as was contem-plated when a portion of the employee complement was re-tained but the bulk of that work was devoted, not to theproduction of tanks but to the maintenance, shipping, andreceiving,and the finished goods assembly areas.Respondent's inventory did diminish substantially duringthe layoff period.In sum, I conclude and find, after careful review of thebusiness records and of the analyses based thereon submit-ted by the parties, that General Counsel has failed to estab-lish the absence of economic motivation for the layoff, orthat the economic motivation was a pretext to conceal thetrue reason for the lockout. Whether the layoff was a wisebusiness judgment or whether it could have been of morelimited scope and still satisfy Respondent's business needsis of no legal significance here, for reasons already set forth.The fact is that Respondent's inventory, whether its magni-tude was equal to or less than other occasions, was high. Thefurther fact is that delivery dates for shipments promised noimmediate substantial relief for the swollen inventory.Whether the relationship between Respondent and its par-ent,Lochinvar, was wholly at arms' length or closer, asGeneral Counsel suggests, does not gainsay the undisputedevidence that Respondent had been making shipments toLochinvar in advance of its previously scheduled deliverydates. Nor do I find basis for discrediting the testimony ofVallett and of Robert M. Dunn, vice president of Lochin-var, that Dunn's telephone call to Vallett on the morning ofApril 24 cancelling further shipments triggered Vallett's de-cision to put the layoff into effect forthwith.Moreover, other evidence of record casts doubt on thevalidity of the thesis that the layoff was designed as a repri-sal against the employees. Ninety-eight employees were laidoff, all in order of seniority. Among those retained weremembers of the appropriate unit whom the Union had beenchosen to represent. Among those laid off were recentlyhired employees who were ineligible to vote in the April 21election. Except for one Edward T. Hulme, previously dis-cussed (fn.5supra),no new employees were hired and all thelaid-off employees were recalled or offered reinstatementwithin 2 to 3 weeks after the layoff. The Union in the mean-timehad been certifiedas a resultof its victory in the April21 election. In the light of all these circumstances it strainscredulity to believe that Respondent would have undertak-en so drastic an economic disruption of its business merelyas a demonstration of its hostility to the Union. Finally, itwould appear that such hostility if it did exist would havemanifested itself earlier in the union campaign. Yet, theonly showing made in that regard consists of Respondent's6 Employee Holbrook,who works as a traffic clerk for Respondent han-dling loadings and shipments,testified as a witness for General Counsel. Histestimony,consistentwith that of Respondent's witnesses,was thatRespondent's warehouse spaces werefull on April 24.preelection letter of March 23, which General Counsel hasdisavowed as an independent unfair labor practice, and theisolated conversation of April 20 between Estelle Williams,Respondent's assistant treasurer and Clarence Hight, one ofthe approximately 120 employees in Respondent's workforce.In sum, and on all the evidence of record, I conclude andfind that General Counsel has not established that the layoffof April 24 was discriminatorily motivated and designed toserve as a retaliation against the employees because of theirunion or concerted activities. A violation of Section 8(a)(3)and (1) of the Act in this regard has not been proved.Remainingfor consideration is the independent violationof Section 8(a)(1) alleged to have occurred as a result of theApril 20 conversation between Estelle Williams and Clar-ence Hight. As previously set forth, I find Estelle Williamsdid in this conversation question Hight as to whether theemployees wanted the Union, solicited him to talk the otheremployees out of joining the Union, and stated that if theUnion came in, the employees might losesomework or theplant might be closed. These comments would appear to fallin the category of interference with statutory rights of em-ployees proscribed by Section 8(a)(1) of the Act. On theother hand, the total conversation was between individualswho had a working relationship of many years;so far asappears Estelle Williams, while admittedly an agent of Re-spondent, seems to have played no role in labor relationsmatters; the incident was isolated, does not appear to havebeen transmitted to other employees, and appears to havehad no impact on the election which occurred the followingday.While entertaining some reservations in this regard, Iam inclined to the view that Estelle Williams'statements onthis singleoccasion do not rise to the level of a Section8(a)(1) violation. The Board has also said in a somewhatcomparable situation, "assuming that this single isolatedincident may have constituted a technical violation, we donot believe that in the circumstances of this case the is-suance of a Board order would be warranted or wouldeffectuate the policies of the National Labor RelationsAct."Ben V. Cascio, d/b/a/ Cascio's Food Mart,197 NLRB19 (1972). Accordingly, I would dismiss this allegation ofthe complaint also.CONCLUSION OF LAWThe General Counsel has not shown by a preponderanceof the evidence that Respondent committed any unfair la-bor practice alleged in the complaint.RECOMMENDED ORDERI recommend that the complaint be dismissedin its en-tirety.71 In theevent noexceptionsare filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec.102.48of theRules and Regulations,be adopted by the Board andbecome itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes.